Citation Nr: 1824385	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased initial rating for migraine headaches, rated as noncompensably disabling from June 1, 2011, and as 30 percent from October 21, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 2011. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2016 rating decision, a Decision Review Officer (DRO) increased the Veteran's disability rating for migraines to 30 percent effective October 21, 2015. As the increase does not constitute a full grant of the benefits sought, the Veteran's claim remains in appellate status. A.B. v. Brown, 6 Vet. App. 35 (1993).

Previously the issue of entitlement to an earlier effective date was in appellant status; however, service connection for migraine headaches was granted back to June 1, 2011, the day following the Veteran's separation from service on May 31, 2011. Thus, there is no earlier date for which the Veteran can be awarded benefits. 

Also, in a March 2014 rating decision, the Veteran was granted service connection for chronic idiopathic urticarial (also claimed as body rash) as noncompensably disabling effective June 1, 2011. The Veteran did not file a Notice of Disagreement (NOD) until March 2017. Thus, the matter is not on appeal and will not be addressed below.

The Veteran testified before the Board at an August 2017 formal hearing, a transcript of which is of record.


FINDING OF FACT

Throughout the appeal period, the Veteran's migraine headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.





CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for migraine headaches from June 1, 2011 and thereafter have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.124a, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015). The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C. § 7104(a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Analysis 

For the period from June 1, 2011 to October 20, 2015, the Veteran's migraine headaches are rated as noncompensable under DC 8100, which contemplates disability ratings for migraines. 38 C.F.R. § 4.124a, DC 8100 (2015). 

From October 21, 2015, the Veteran's migraine headaches are rated as 30 percent disabling under DC 8100, which contemplates disability ratings for migraines. 38 C.F.R. § 4.124a, DC 8100 (2015).

The Veteran argues that he is entitled to higher evaluation ratings. Based on the medical evidence of record, the Board agrees and finds that a 50 percent disability rating is warranted for the entire period on appeal.

Under DC 8100, a 0 percent disability rating is warranted for migraines resulting with less frequent attacks. A 10 percent disability rating is warranted for migraines resulting in characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent disability rating is warranted for migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months. The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

At the outset, the Board notes that neither the rating criteria nor the Court has defined "prostrating." However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations. But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

A January 2013 private treatment note indicates that the Veteran reported that his headaches started with right eye twitching and blurry vision followed by severe, throbbing pain, associated with photophobia and nausea. The Veteran reported that his headaches lasted for three to four days about once every two to three weeks. He also reported that he took Topamax, which eased his symptoms "a little," as well as Imitrex. The Veteran was diagnosed with migraine with aura.

On October 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) for headaches that was completed by his treating neurologist. The neurologist indicated that the Veteran experienced migraines every two to three weeks that lasted two to three days; that he experienced nausea, vomiting, sensitivity to light, changes in vision, head pain for more than two days, and prostrating attacks of migraine headache pain more frequently than once a month; and that his treatment included Topamax, Imitrex, and Zoloft. The neurologist reported that the Veteran's headaches affected his ability to think or walk and required him to lie down in a dark room. 

In an October 2016 DBQ for headaches, the Veteran's neurologist diagnosed him with migraine including migraine variants. The neurologist reported that the Veteran had headaches that occurred every two to three weeks that lasted up to four days. The Veteran's headaches were associated with visual aura, photophobia, nausea, and pain mostly in the left frontotemporal region. The neurologist indicated that the Veteran's head pain lasted more than two days and that he had prostrating attacks of migraine headache pain more frequently than once a month. The examiner found that the Veteran's headaches caused inability to think or function, which had resulted in the loss of his job in 2012 and marital stress. 

The Veteran's ex-wife indicated in a November 2016 statement that the Veteran's migraine headaches occurred twice a month and lasted three to four days. She reported that the Veteran's headaches caused him to isolate and experience difficulty sleeping and performing daily activities.

A March 2017 statement from the Veteran's current wife indicated that the Veteran had severe migraines three to four times a week that lasted three to four days at a time. She reported that the Veteran's migraines caused sleep deprivation, irritability to light and noise, and anxiety.

The Board finds that the Veteran's disability picture more nearly approximates the criteria contemplated by the 50 percent rating under DC 8100. 38 C.F.R. § 4.124a, DC 8100 for the entire period on appeal. In 2012, the Veteran lost his job due to his migraines. In June 2013, he experienced migraine headaches averaging on a very frequent basis (i.e., three to four days about once every two to three weeks). The Board finds that the symptoms of his headaches, which included severe pain, photophobia, and nausea, were prostrating. In 2015 and 2016, the Veteran's neurologist reported that the Veteran had very frequent prostrating and prolonged attacks of migraine headaches pain. In addition, the Board finds that his headaches, which lasted up to four days, two to three weeks, with symptoms of aura, photophobia, changes in vision, vomiting, nausea and pain are prostrating. The Veteran's neurologist indicated that the Veteran was unable to think or walk and needed to lie down in a dark room during a migraine. The Veteran also testified that he isolated himself in his basement to avoid light during headaches. The Board finds that it is not unreasonable to consider the inability to think or walk, as well as the necessity to lie down in darkness, as severe economic inadaptability. As a result, the Board finds that a 50 percent rating from June 1, 2011 and thereafter is warranted.

The Board notes that a 50 percent rating is the maximum rating allowed under DC 8100.

The Board finds the statements of the Veteran's ex- and current wives, as well as the Veteran's testimony indicating that his symptoms have remained the same since his discharge from service, to be highly probative and credible. These statements are supported by the medical evidence of record, beginning in January 2013, which demonstrate ongoing, significant symptoms of migraine headaches with very frequent manifestations.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's migraine headaches are not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.

V. Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id. Therefore, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

From June 1, 2011, the Board finds that the criteria for the 50 percent rating under DC 8100 contemplates the Veteran's prostrating migraine attacks that were productive of severe economic inadaptability. The Board takes into account the Veteran's January 2013 private treatment record, as well as the October 2015 and October 2016 DBQs for headaches, which indicate that the Veteran's symptoms and frequency of headaches constituted prostrating and prolonged migraine attacks that occurred more frequently than once a month. In addition, the Veteran's neurologist reported that the Veteran's migraines caused him to lose his job in 2012, impacted his ability to think and function, and required him to lie down in the dark. The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for the Veteran's migraine headaches is adequate, therefore, referral for extraschedular consideration is not required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above, i.e., that his migraine headaches were more severe than reflected by the assigned ratings. As was explained in the merits decision above, the criteria for higher schedular ratings were considered. In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



ORDER

Entitlement to an evaluation of 50 percent for migraine headaches, from June 1, 2011 and thereafter, is granted.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


